Name: Commission Regulation (EEC) No 3847/87 of 22 December 1987 establishing the list of vessels exceeding eight metres length overall and permitted to use within certain coastal areas of the Community beam trawls whose aggregate length exceeds eight metres
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 12. 87 Official Journal of the European Communities No L 363/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 3847/87 of 22 December 1987 establishing the list of vessels exceeding eight metres length overall and permitted to use within certain coastal areas of the Community beam trawls whose aggregate length exceeds eight metres Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Resources, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3094/86 of 7 October 1986 laying down certain technical measures for the conservation of fishery resources ('), as last amended by Regulation (EEC) No 2968/87 (2), and in particular Article 15 thereof, Whereas Article 9 (3) (c) of Regulation (EEC) No 3094/86 provides for the establishment of an annual list of vessels exceeding eight metres length overall authorized to fish inside the continental coastal zone of the North Sea for sole using beam trawls of which the aggregate beam length exceeds eight metres, and Article 9 (5) provides for the adoption of detailed rules for the implementation of this provision ; Whereas the list is to consist of those vessels which, at the date these restrictions take effect, comply with the criteria set out in Article 9 (3) (b) and (c) of the Regulation and with the technical requirements for access to the said area, as determined by the legislation of their flag State or State of registration ; Whereas inclusion in the list is without prejudice to the application of other measures for the conservation of fishery resources provided for or adopted in conformity with Regulaton (EEC) No 3094/86 or Council Regulation (EEC) No 170/83 (3); Whereas it is therefore necessary to establish this list and to lay down detailed rules for its establishment and amendment ; HAS ADOPTED THIS REGULATION : Article 1 1 . The list of vessels authorized by virtue of Article 9 (3) (c) of Regulation (EEC) No 3094/86 to use beam trawls whose aggregate length exceeds eight metres inside the area within 12 miles of the coasts of France, north of lati ­ tude 51 ° 00' N, of Belgium, the Netherlands, the Federal Republic of Germany, and the west coast of Denmark as far as the Hirtshals Lighthouse, measured from the base ­ lines from which the territorial waters are measured, is given in the Annex to this Regulation . 2. The list shall include those vessels exceeding eight metres length overall :  whose primary activity is fishing for shrimps, and  which entered into service before 1 January 1987, and have been fishing with beam trawls in waters beyond the baselines before that date, and  which complied on 1 January 1987 with the technical requirements determined by the legislation of the Member State whose flag they fly or in which they are registered for fishing with beam trawls in the area referred to in Article 9 (3) (a) of Regulation (EEC) No 3094/86, and  whose engine power on 1 January 1987 did not exceed 221 kW and in the case of derated engines did not exceed 300 kW before derating. 3 . Vessels which went out of service between 1 July 1986 and 1 January 1987 for reasons of force majeure but which would otherwise comply with the conditions set out in paragraph 2 may appear on the list. Vessels for the construction of which a binding contract was signed before 11 October 1986 may also appear on the list provided that when constructed they comply with the conditions set out in paragraph 2 apart from the references to 1 January 1987. Whereas it is necessary to define the primary activity of a vessel : (') OJ No L 288, 11 . 10 . 1986, p. 1 . (2) OJ No L 280, 3 . 10 . 1987, p. 1 . (3) OJ No L 24, 27. 1 . 1983, p. 1 . No L 363/2 Official Journal of the European Communities 23 . 12. 87 4. The list shall be valid from 1 January to 31 December 1988 . The list shall be supplemented, if neces ­ sary, before 30 June 1988 , in accordance with the proce ­ dure laid down in Article 15 of Council Regulation (EEC) No 3094/86, to take account of any other vessels which entered into service before 1 January 1987 but were not included on the list on the date of entry into force of this Regulation . 5. Member States shall verify that vessels included on the list comply with the conditions set out in paragraph 2 and shall , if necessary, notify the Commission of a request for modification of the list in accordance with Article 2. Article 2 1 . Requests for amendment to the information in the Annex shall be notified to the Commission by the Member State whose flag the vessel concerned flies or in which it is registered. 2. However, where the amendment involves a change of flag or country of registration the request shall be made by the Member State whose flag the vessel flies or in which it is registered after the change. 3 . A request shall include all information necessary to evaluate its compliance with Article 1 . It shall also include the name of the vessel , its external identification letters and numbers, its port of registry, its radio call sign and the make and type of engine. 4. The Commission shall evaluate the information submitted. The Commission shall then modify the list referred to in Article 1 in respect of those requests which have been found to comply with Article 1 . It shall notify all Member States of these modifications, which shall take effect from a date determined by the Commission . Article 3 Vessels whose primary activity is fishing for shrimps are those vessels which have permanently installed on board a boiler suitable for the processing of shrimps and a sieve designed to separate juvenile flatfish from shrimps, and :  which fished for shrimps for more than half of the time spent at sea during a representative period of 12 consecutive months within the two years preceding the date of entry into force of this Regulation, or -  whose income from the sale of shrimps during a representative period of 12 consecutive months within the two years preceding the date of entry into force of this Reguation, calculated as a proportion of the total first-hand sales, constituted 50 % or more of their earnings, or  whose total landings during a representative period of 1 2 consecutive months within the two years preceding the date of entry into force of this Regulation included 50 % or more by weight of shrimps. In the case of a vessel replacing another vessel on the list, primary activity may be proved by taking into account the activity of the vessel which it replaces. Article 4 This Regulation shall enter into force on 1 January 1988 . It shall apply until 31 December 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 December 1987. For the Commission Antonio CARDOSO E CUNHA Member of the Commission 23 . 12. 87 Official Journal of the European Communities No L 363/3 ANEXO  BILAG  ANHANG  J7APAPTHMA  ANNEX  ANNEXE  ALLEGATO  BIJLAGE  ANEXO Letras y cifras exteriores de identification Nombre del barco Indicativo de llamada de radio Puerto de registro PotÃ ªncia del motor (kW&gt; Havnekendings ­ bogstaver og -nummer FartÃ ¸jets navn Radio ­ kaldesignal Registreringshavn Maskin ­ effekt (kW) Ã uÃ ere Identifizierungs ­ kennbuchstaben und -nummern Name des Schiffes Rufzeichen Registrierhafen MotorstÃ ¤rke (kW) Ã Ã ¾Ã Ã Ã µÃ Ã ¹Ã ºÃ ¬ Ã Ã Ã ¿Ã ¹Ã Ã µÃ ¯Ã ± Kai api9nol Ã ±Ã ½Ã ±Ã ³Ã ½Ã Ã Ã ¹Ã Ã ·Ã  'Ã Ã ½Ã ¿Ã ¼Ã ± Ã Ã ºÃ ¬Ã Ã ¿Ã Ã  Api9n6g idf|OTi5 Ã ±Ã Ã Ã Ã ¼Ã ¬Ã Ã ¿Ã ) Ã Ã ¹Ã ¼Ã ­Ã ½Ã ±Ã  Ã ½Ã ·Ã ¿Ã »Ã Ã ³Ã ·Ã Ã ·Ã  Ã ºÃ ¹Ã ½Ã ·Ã Ã ®Ã Ã ¿Ã  (kW) External identification letters + numbers Name of vessel Radio call sign Port of registry Engine power (kW) Numero d'immatriculation lettres + chiffres Nom du bateau Indicatif d'appel radio Port d'attache Puissance motrice (kW) Identificazione esterna lettere + numeri Nome del peschereccio Indicativo di chiamata Porto di immatricolazione Potenza motrice (kW) Op de romp aangebrachte identificatieletters en -cijfers Naam van het vaartuig Roepletters Haven van registratie Motor ­ vermogen (kW) IdentificaÃ §Ã £o externa letras + numeros Nome do navio Indicativo de chamada Porto de registo PotÃ ªncia motriz (kW) 1 2 3 4 5 BÃ LGICA / BELGIEN / BELGIEN / Ã Ã Ã Ã ÃÃ  / BELGIUM / BELGIQUE / BELGIO / BELGIÃ  / BÃ LGICA A B B BOU BOU BOU BOU K K N O O o o o o o o o o o o o o 2 42 601 4 6 7 24 8 13 782 20 32 62 64 82 100 101 110 142 211 225 349 455 481 Nancy Branko Van Maerlant Astrid Anja De Enige Zoon Beatrix Yvonne Vijf Gebroeders Nancy Goewind Roland Seabird II Black Jack St. Antoine Emilie Benny Jeaninne-Margaret Hermes Christoph Norman Kim The Lady Zeesymphonie Martine OPAB OPBP OPYA OPAD . OPAF OPAG OPAX OPAH OPAM OQFD OPAT OPBF OPCJ OPCL OPDD OPDV OPDW OPEF OPFL OPIC OPIQ OPNK OPSC OPTC Antwerpen Blankenberge Blankenberge Boekhoute Boekhoute Boekhoute Boekhoute Kieldrecht Kieldrecht Nieuwpoort Oostende Oostende Oostende Oostende Oostende Oostende Oostende Oostende Oostende Oostende Oostende Oostende Oostende Oostende 213 184 99 79 103 219 202 217 154 110 110 55 206 110 138 110 110 192 110 107 184 169 184 166 No L 363/4 Official Journal of the European Communities 23 . 12. 87 1 2 3 4 5 o o o o z z z z z z z z z z z z z 533 552 555 599 31 86 201 403 430 445 447 472 501 536 548 554 586 Virtus Marathon Valentino Zeevogel Doe Stille Voort Surcouf Marie-Madeleine Stern Margibel Marina Hurricane Condor Tac Horn Zeevalk Flamingo Lucky Star II Mermaid OPVC OPW OPVY OPXQ OPBE OPDH OPHS OPQC OPRD OPRS OPRU OPST / OPTW OPVF OPVR OPVX OPXD Oostende Oostende Oostende Oostende Zeebrugge Zeebrugge Zeebrugge Zeebrugge Zeebrugge Zeebrugge Zeebrugge Zeebrugge Zeebrugge Zeebrugge Zeebrugge Zeebrugge Zeebrugge 147 99 110 165 132 139 110 110 184 220 143 154 176 165 110 140 143 DINAMARCA / DANMARK / DANEMARK / Ã Ã Ã ÃÃ  / DENMARK / DANEMARK / DANIMARCA / DENEMARKEN / DINAMARCA E E E E E E E E E E HV HV HV HV HV HV HV HV HV HV HV HV HV HV RI 9 16 28 35 45 428 454 562 614 641 2 3 6 13 22 32 35 41 58 61 67 73 80 89 450 Monika Ovaj Lakolk Karen Lund Jette Susanne Holmsland Anna-Ester Helle Nymann Leif Brink Rune Egholm Veststrand Lone Niels Britta Tudsborg Paulon MandÃ ¸flak Svend Age Havsand Komet Stella Juvredyb Rem Nordlyset Helga-Vera Perkredes XPBF OYML OZMF OUYB OXDU XP3312 OUOT OWCU OWAS OWAO XP3185 OZYP 5QIX XP3272 OYFE XP2990 OZNX XP3685 XP2918 XP3859 XP3614 OXTW XP4787 5QEV OXUL Esbjerg Esbjerg Esbjerg Esbjerg Esbjerg Esbjerg Esbjerg Esbjerg Esbjerg Esbjerg Haderslev Haderslev Haderslev Haderslev Haderslev Haderslev Haderslev Haderslev Haderslev Haderslev Haderslev Haderslev Haderslev Haderslev RingkÃ ¸bing 110 110 80 200 201 161 124 147 165 214 105 110 132 92 161 110 169 147 197 147 104 165 144 151 213 ALEMANIA / TYSKLAND / DEUTSCHLAND / Ã Ã Ã ¡Ã Ã Ã ÃÃ  / GERMANY / ALLEMAGNE / GERMANIA / DUITSLAND / ALEMANHA ACC ACC ACC ACC ACC ACC ACC ACC ACC 1 2 3 4 6 7 8 9 10 Delphin Emma Nordmark Freya Uranus Elke Orion Ozean Komet DCDK DCGK DCBX DCGU DCCA DCGN DCFM DCHJ DCWK Accumersiel Accumersiel Accumersiel Accumersiel Accumersiel Accumersiel Accumersiel Accumersiel Accumersiel 184 92 114 169 175 92 184 219 218 23 . 12. 87 Official Journal of the European Communities No L 363/5 1 2 3 4 5 ACC ACC ACC ACC ACC ACC AG AZ BEN BEN BOR BOR BUR BUS BUS BUS BUS . BUS BUS BUS CUX CUX CUX CUX CUX CUX CUX CUX DAN DIT DIT DIT DIT DIT DIT DIT DOR DOR DOR , DOR DOR DOR DOR DOR FED FED FED FED FED FED FED FED FED FRI FRI FRI FRI FRI FRI FRI 11 12 13 14 15 16 8 5 1 2 1 5-N 3 1 2 4 6 7 218 219 1 2 3 4 5 6 7 8 3 1 2 3 4 5 6 18 2 4 5 8 12 13 15 16 1 2 3 4 6 8 9 10 14 1 3 6 7 18 20 23 Johanne Poseidon Erika Atlantis Nordlicht EdelweiÃ  Eltje Looden GebrÃ ¼der Germania Mowe Poseidon Insulaner Nordstern Gebeca Blume Adler Daggi Robbe Imke Sperber * Cuxi Catharina Seestern Jan Cux Steenreff Heimkehr EdelweiÃ  Johanna Seestern Berendine AnnÃ ¤us Bruhns Jan Janssen Bruhns Spekulant Gertje Bruhns Heike Jan Bruhns Hoffnung Saphir StÃ ¶r Delphin Sirius Dithmarschen Else Poseidon Orion Sirius Venus Christine VÃ ¶rut Seerose Bianka EdelweiÃ  Liebe Saturn Holsatia Nordwind Polarstern Adler Falke Marschenland DCFL DCJD DDAN DEEY DCPJ DCKC DCGW DCBG DCET DCWE DJIC DJID DFNB DGEU . DFJO DJLB DFKJ DFBO DCSY DCIC DCSR DCPE DCRE DETV DESX DFAT DESC DIZM DECS DDMP DLIL DLIG DDDT DDGE DLIX DDJB DIRJ DIST DIQQ DIRH DIQL DIQT DIRK Accumersiel Accumersiel Accumersiel Accumersiel Accumersiel Accumersiel Greetsiel Neuharlingersiel Bensersiel Bensersiel Borkum Borkum Burhave BÃ ¼sum  BÃ ¼sum BÃ ¼sum BÃ ¼sum BÃ ¼sum BÃ ¼sum BÃ ¼sum Cuxhaven Cuxhaven Cuxhaven Cuxhaven Cuxhaven Cuxhaven Cuxhaven Cuxhaven Dangast Ditzum Ditzum Ditzum Ditzum Ditzum Ditzum Ditzum Dorum Dorum Dorum Dorum Dorum Dorum Dorum Dorum Fedderwaddersiel Fedderwaddersiel Fedderwaddersiel Fedderwaddersiel Fedderwaddersiel Fedderwaddersiel Fedderwaddersiel Fedderwaddersiel Fedderwaddersiel Friedrichskoog Friedrichskoog Friedrichskoog Friedrichskoog Friedrichskoog Friedrichskoog Friedrichskoog 110 184 162 106 175 147 146 145 184 188 132 51 93 70 66 110 125 31 26 44 104 74 130 51 103 130 162 88 74 110 110 146 51 107 170 220 165 219 146 138 165 130 74 219 199 147 199 184 93 184 147 147 70 138 152 125 152 136 130 152 No L 363/6 Official Journal of the European Communities 23 . 12. 87 . 1 2 3 4 5  FRI FRI FRI FRI FRI FRI GRE GRE GRE GRE GRE GRE GRE GRE GRE GRE GRE GRE GRE GRE GRE GRE GRE GRE GRE GRE GRE GRE GRE GRE GRE GRE HAR HAR HAR HAR HAR HAR HAR HAR HAR HAR HAR HOO HOO HOO HOO HOO HOR HOR HOR HUS HUS HUS HUS HUS HUS HUS 35 36 42 75 76 86 1 2 3 4 5 6 7 8 10 11 12 13 14 15 16 17 18 19 20 21 22 23 24 25 28 29 1 2 3 4 5 6 8 9 10 14 20 1 2 3 52 61 4 8 1 2 4 6 7 9 10 16 Lilli Heimatland Fahrwohl Luise Anneliese Sirius Edde Erna Horizont Wiking Oberon Albatros Emsstrom Nordsee II Jan Ysker Korsar Condor Jan Looden Zwei GebrÃ ¼der Angelika Odysseus Karl Zink Flamingo Sechs GebrÃ ¼der Sturmvogel Frieda Luise Merkur III Friedrich Conradi Delphin Vorwarts Paloma Gesine Albrecht Jens Albrecht II Anita Hilde Ruth Albrecht Gudrun Albrecht Christine Jens Albrecht Wangerland Georg Albrecht Marion Albrecht Heye Laurenz Hartje Nartiane Aggi Samland Alk Butsch II Falke Heike Stefanie Oland Gila EdelweiÃ  Ramona Falke DRIQ DIUP DD4413 DIJK DITD DB5381 DCSJ DCOH DCMU DCRP DCJJ DCCH DCVE DDAY DCEJ DCVO DCRA DCEQ DCEP DCEV DCEP DCVO DCFW DCGO DCGR DCPU DITL DCVW DCME DCDN DCEL DCQM DCPF DCMJ DCCD DCLC DCEV DCBU DCGF DJIS DJGO DLYL DDAE DDEP DEPJ DJGJ DCIU DJFU DJGC DJDF DJDW Friedrichskoog Friedrichskoog Friedrichskoog Friedrichskoog Friedrichskoog Friedrichskoog Greetsiel Greetsiel Greetsiel Greetsiel Greetsiel Greetsiel Greetsiel Greetsiel Greetsiel Greetsiel Greetsiel Greetsiel Greetsiel Greetsiel Greetsiel Greetsiel Greetsiel Greetsiel Greetsiel Greetsiel Greetsiel Greetsiel Greetsiel Greetsiel Greetsiel Greetsiel Harlesiel Harlesiel Harlesiel Harlesiel Harlesiel Harlesiel Harlesiel Harlesiel Harlesiel Harlesiel Harlesiel Hooge Hooge Hooge Hooksiel Hooksiel HÃ ¶rnum HÃ ¶rnum Horumersiel Husum Husum Husum Husum Husum Husum Husum 107 138 105 147 125 125 146 110 219 125 220 107 184 147 164 217 147 72 184 124 147 147 132 176 176 147 191 220 221 190 110 219 191 150 146 147 170 180 220 180 176 170 129 136 184 132 199 110 57 46 110 129 136 85 97 180 184 129 Official Journal of the European Communities No L 363/723 . 12. 87 1 2 3 4 5 HUS 18 HUS 19 HUS 25 HUS 28 HUS 51 LIST 1 LIST 10 LIST 12 NC 211 NC 458 NEU 149 NEU 225 NEU 226 NEU 227 NEU 228 NEU 229 NEU 230 NEU 235 NEU 240 NEU 241 NEU 243 NEU 245 NEU 319 NOR 201 NOR 202 NOR 203 NOR 205 NOR 206 NOR 207 NOR 208 NOR 209 NOR 210 NOR 211 NOR 212 NOR 223 NOR 224 NOR 225 NOR 228 NOR 230 NOR 231 NOR 232 NOR 236 NOR 421 NOR 422 ON 180 PEL 1 PEL 2 PEL 3 PEL 9 POG 2 SC 1 SC 2 SC 4 SC 5 SC 6 SC 7 SC 8 SC 14 SC 15 Friesland Marion Hildegard Zukunft DÃ ¶rte Alwine TÃ ¼mmler Katrin Lucie Ramona Sonja Condor Keen Tied StÃ ¶rtebeker Gorch Fock II Falke Polaris Nordlicht Anna I Liebe Seeschwalbe Seestern Nordlicht Roswietha Pirola Sperber Anette Neptun Seestern Erika Sirius Hildegard Helga Nordlicht Nordland Nordmeer Nordstern Nordsee Nordstrom I Nordstrand Seepferdchen Ute RÃ ¶rbeck Jupiter Yvonne Annemarie Helene Norderoog Jan Godenwind Stolper Bank II Wattenmeer &gt; Atlantis Keen Tied Seefuchs Birgit Maret Martina DJGB DJGF DJCH DLYQ DCWM DFNZ DCVS DCBG DLYJ DCMO DCGQ DDFS DFNS DCJS DCDN DCRK DCEM DCKS DCJS DCHU DCLS DCMI DCPP DCTH DCTA DCDB DCWV DCKR DCJO DCTA DITX DLHG DJIG DJFK DJDR DLZC DCRD DJHV DICQ DEQZ DISU DIUQ DIJR DJIJ DIWD Husum Husum Husum Husum Husum List/Sylt List/Sylt List/Sylt Cuxhaven Cuxhaven Neufeld Neuharlingersiel Neuharlingersiel Neuharlingersiel Neuharlingersiel Neuharlingersiel Neuharlingersiel Neuharlingersiel Neuharlingersiel Neuharlingersiel Neuharlingersiel Neuharlingersiel Neuhaus Norddeich Norddeich Norddeich Norddeich Norddeich Norddeich Norddeich Norddeich Norddeich Norddeich Norddeich Norddeich Norddeich Norddeich Norddeich Norddeich Norddeich Norddeich Norderney Nordstrand Nordstrandisch-Moor Fedderwaddersiel Pellworm Pellworm Pellworm Pellworm Pogum BÃ ¼sum Busum BÃ ¼sum BÃ ¼sum Busum BÃ ¼sum BÃ ¼sum BÃ ¼sum BÃ ¼sum 184 184 138 165 33 110 34 26 74 147 31 180 166 132 147 147 110 147 114 146 213 118 213 184 169 165 197 147 180 107 103 102 110 110 72 110 185 110 219 110 99 74 24 221 184 132 183 176 146 184 221 184 147 184 184 179 184 184 No L 363/8 Official Journal of the European Communities 23 . 12. 87 1 2 3 4 , 5 sc sc sc sc sc sc sc sc sc sc sc sc sc sc sc sc SCHL SD SD SD SD SD SD SD SD SD SD SD SD SD SD SD SD SD SD SD SD SD SD SD SD SD SD SD SD SD SD SD SD SD SL SPI SPI SPI SPI SPI SPI ST ST 18 20 21 30 32 33 34 36 37 44 45 52 54 55 57 58 1 1 3 4 5 6 7 8 9 10 11 12 13 14 15 16 18 19 20 21 22 23 24 25 26 27 28 29 30 31 32 33 34 35 22 1 2 3 4 5 6 1 2 Gaby Engel Antje Moller Blauort Beate Wika Cornelia Merkur Dithmarschen Achat Rochelsteert Klaus Groth Bussard Sabine Schwalbe Rebecca SÃ ¼dwind Oderbank Orion Hornsriff Germania Kerstin Hoffnung Cap Arcona Delphin Rugenort Dieksand Bussard Hindenburg Wiking Antares Condor Hanseat Polli Atlantik Albatros Seerose Rungholt Kormoran Odin I Venus Nordfriesland Paloma G Friesland I Teutonia I Jupiter Cormoran Utholm 1 TÃ ¼mmler Marlies Keen Tied Catia Nella Sonny-Boy Skua Mowe Seehund Nixe II Nordstern Seeburg Boreas DITV DIQJ DDEZ DKDV DIUR DJGS DIRV DCSV DIUC DJNR DJHT DJHS DJIW DJRS DKLS DIZQ DITK DFCQ DISX DIRF DIUY DIWK DIRB DFNM DISC DISE DITA DISD DIVW DIUZ DISR DISO DISP DLKA DITY DCWX DITW DLUW DEWG DJFL DIUO DD6372 DFOC DJEE DIXU DQCD DDEW DIQK DFBI DERI DCSP DFBG DJEZ DJBC Busum Busum Busum Busum Husum Busum Busum BÃ ¼sum Busum BÃ ¼sum BÃ ¼sum BÃ ¼sum BÃ ¼sum BÃ ¼sum BÃ ¼sum BÃ ¼sum SchlÃ ¼ttsiel Friedrichskoog Friedrichskoog Friedrichskoog Friedrichskoog Friedrichskoog Friedrichskoog Friedrichskoog Friedrichskoog Friedrichskoog Friedrichskoog Friedrichskoog Friedrichskoog Friedrichskoog Friedrichskoog Friedrichskoog Friedrichskoog Friedrichskoog Friedrichskoog Friedrichskoog Friedrichskoog Friedrichskoog Friedrichskoog Friedrichskoog Friedrichskoog Friedrichskoog Friedrichskoog Friedrichskoog Friedrichskoog Friedrichskoog Friedrichskoog Friedrichskoog Friedrichskoog Friedrichskoog Goedereede-Stellendam Spieka Spieka Spieka Spieka Spieka Spieka TÃ ¶nning TÃ ¶nning 184 168 184 183 184 162 184 100 147 184 135 184 162 184 110 206 55 162 184 165 138 184 184 165 184 184 184 173 147 159 184 180 180 182 165 182 184 184 184 147 147 110 181 131 140 129 165 184 146 184 124 114 169 146 184 187 107 162 184 23 . 12. 87 Official Journal of the European Communities No L 363/9 1 2 3 4 5 ST ST ST ST ST ST ST ST ST ST ST ST ST ST ST ST ST ST ST ST ST ST SU su su su su su su su su su su su su SW TON TON TON TON TON VAR VAR VAR WIT WIT WIT WIT WIT WRE WRE WRE WRE WRE WRE WRE 3 4 5 6 7 8 11 12 14 15 16 17 18 19 20 21 22 24 26 28 29 30 1 2 3 4 5 6 7 8 9 11 12 13 14 1 1 2 4 15 32 1 6 18 1 2 3 12 14 1 2 3 4 5 6 7 Nordland Gretel Friesland Nis Randers Heimatland Sigrid Sylvia Anja II Eiderstedt Neptun I Julia Tina I GebrÃ ¼der FÃ ¼rchtenicht Poseidon Seeschwalbe II Sabine Karl Nohme Wega Gluck Auf Britta Fabian Lundenberg SÃ ¼deroog Theodor Storm Alk Andrea OstpreuÃ en Holstein Heimatland Antares II Anneliese Marianne I Fortuna RÃ ¼mhart Elfriede Paloma Hai Pornstrom Blondi Capella II Sturmvogel Hein Godenwind Helga Kehrwieder Karl-Georg Kleine Liebe Nausikaa Undine Apollo Koralle Falke Wremen Land Wursten Condor Seerose DJBB DJFH DJDU DJGK DLXW DJEP DJFY DJIV DJAF DJHK DJHL DLYX DJDC DLZN DJHQ DIZY DIUU DJIF DJCE DLZP DJBR DJMP DJDV DJFC DJDM DDBX DJIM DJEL DIRM DLZK DLXU DJES DJDS DJEN DIVK DLZV DJET DJGD DJKW DJES DDBL DJFM DDHQ DDFA . DFCM DFBB DESJ DFAZ DEQW DETZ DCFJ TÃ ¶nning Ording TÃ ¶nning TÃ ¶nning TÃ ¶nning TÃ ¶nning Ording TÃ ¶nning TÃ ¶nning TÃ ¶nning TÃ ¶nning TÃ ¶nning TÃ ¶nning TÃ ¶nning TÃ ¶nning TÃ ¶nning TÃ ¶nning Ording TÃ ¶nning TÃ ¶nning TÃ ¶nning TÃ ¶nning Lundenberg Husum Husum Nordstrand Husum Husum Husum Husum Husum Husum Husum Husum Husum Wyk/Fohr TÃ ¶nning TÃ ¶nning TÃ ¶nning TÃ ¶nning TÃ ¶nning Varel Varel Varel WittdÃ ¼n WittdÃ ¼n WittdÃ ¼n WittdÃ ¼n WittdÃ ¼n Wremen Wremen Wremen Wremen Wremen Wremen Wremen 180 125 176 107 184 184 124 165 184 125 184 165 184 176 165 184 182 99 184 184 147 213 145 180 176 162 184 184 110 184 165 184 184 88 130 125 74 26 88 99 166 162 147 110 146 137 88 135 39 132 131 169 216 171 110 138 No L 363/10 Official Journal of the European Communities 23 . 12. 87 1 2 3 4 5 WRE 8 WRE 9 WYK 23 Playboy Neptun Pirat DISK Wremen Wremen Wyk/Fohr 180 184 59 FRANCIA / FRANKRIG / FRANKREICH / Ã Ã Ã Ã ÃÃ  / FRANCE / FRANCE / FRANCIA / FRANKRIJK / FRANÃ A DK 200629A Ã ric-Marie-Ange I FS 5312 Dunkerque 59 PAÃ SES BAJOS / NEDERLANDENE / NIEDERLANDE / Ã Ã Ã ¤Ã © Ã §Ã ©Ã ¡Ã Ã £ / NETHERLANDS / PAYS-BAS / PAESI BASSI / NEDERLAND / PAÃ SES BAIXOS BR BR BR BR BR BR BR BR BRU DZ DZ GO GO GO GO GO GO HA HA HA HA HA HA HA HA KG KG KG LO LO LO LO NB NZ NZ NZ OD OL SL ST ST ST TH TH TH TH TM TS TX 7 11 19 23 35 37 45 50 41 3 7 13 29 33 52 57 58 13 14 39 41 50 51 61 62 2 6 13 5 11 20 43 4 1 12 21 3 37 16 4 20 44 5 6 15 36 30 3 7 Res Nova Zeester Adriana Nellie Broedertrouw Arie Jan Deo Volente Johanna Volharding Alina Nely Rigeja Jan Maria De Hinder Elisabeth Johanna Maria Jakoriwi Wobbegien Grietje Anna Antje Zeevalk Barracuda Hilly Willem Tjitsche Maris Stella Imantje Yvonne Eeltje Jan Twee Gebroeders Zwarte Arend Twee Gebroeders Kontiki Spera in Deo Elly Magdalena Jan Neerlands Hoop Morgenster Hoop op Zegen Auke Senior Hendrika Marjanne Adriana Maatje Johanna Cornelia Lena Elizabeth Isabella De Toekomst Bass Rock De Poolster PGEL PDGH PCTX PFDJ PIIE PCMH PGFS PHAU PEZI PEZC PEKN PIXY PCZJ PFWH PEVQ PICL PFSK PETO PEPW PCDG PFDD PFOF PEXR PDPH PDOM Oostburg-Breskens Oostburg-Breskens Oostburg-Breskens Oostburg-Breskens Oostburg-Breskens Oostburg-Breskens Oostburg-Breskens Oostburg-Breskens Bruinisse Delfzijl Delfzijl Goedereede Goedereede Goedereede Goedereede Goedereede Goedereede Harlingen Harlingen Harlingen Harlingen Harlingen Harlingen Harlingen Harlingen Kortgene Kortgene Kortgene Ulrum-Lauwersoog Ulrum-Lauwersoog Ulrum-Lauwersoog Ulrum-Lauwersoog Nieuw Beijerland Terneuzen Terneuzen Terneuzen Goedereede-Ouddorp Oostdongeradeel Goedereede-Stellendam Staveren Staveren Staveren Tholen . Tholen Tholen Tholen Termunten Terschelling Texel 221 136 165 179 221 157 221 221 151 174 177 221 221 221 113 113 221 113 134 134 132 166 173 121 154 221 221 206 124 175 85 206 206 83 114 99 188 96 113 188 96 221 221 221 221 221 128 90 191 TX 10 De Vrouw Naantje Texel 125 Official Journal of the European Communities No L 363/1123 . 12. 87 1 2 3 4 5 TX TX TX TX UQ UQ UQ UQ UQ WL WL WL WL WL WL WL WON WON WON WR WR WR WR WR WR WR WR WR WR WR WR WR WR WR WR WR WR WR WR WR WR WR WR WR WR WR YE YE ZK ZK ZK ZK ZK ZK ZK ZK ZK ZK ZK ZK ZK 12 30 50 88 2 3 4 7 17 2 4 5 7 8 10 15 29 43 77 2 3 10 12 16 21 24 27 35 36 54 57 60 71 72 75 77 89 98 102 106 107 122 128 171 213 222 138 139 2 5 7 8 9 11 12 17 18 21 34 44 54 Pionier Nienke Deneb Anna Maria Trijntje Grietje Rottum Truus Greetje Zeester Hendrika Grietje Hoop op Zegen Albatros Elske Monte Tjerk Albertje Vaya con Dios Wietske Carla Maria Noordster Petrina Anna Catherina Catharina Judit Jente Sjierkje Melanie Visarend Twee Gebroeders Arie Johannes Cornelis Nan Jacoba Verwachting Marry An Alberta Sandra Petra Ananjah Conzelo . Geja Anjo Else Jeanette Limanda Alida Catherina Jannie Diana Jumbo Concordia Gea Catherina Simone Anna Tatjana Wilhelmina Elizabeth Portunus Ora et Labora De Jonge Jan Bjorn Drie Gebroeders Hoop op Zegen Louwina Johannes Dirk Levenslang Anna Vier Gezusters Vier Gebroeders Goede Verwachting PEGQ PIFI PIRC PDHV PGSD PCRF PCLL PHNR PCUL PEYB PIGG PFVJ PCFK PHIG PCQZ PDXK PFOV PFAE PFFQ PDJQ PEGS PHMP PCRL PDXB PGVA PIGJ Texel Texel Texel Texel Usquert Usquert Usquert Usquert Usquert Westdongeradeel Westdongeradeel Westdongeradeel Westdongeradeel Westdongeradeel Westdongeradeel Westdongeradeel Wonseradeel Wonseradeel Wonseradeel Wieringen Wieringen Wieringen Wieringen Wieringen Wieringen Wieringen Wieringen Wieringen Wieringen Wieringen Wieringen Wieringen Wieringen Wieringen Wieringen Wieringen Wieringen Wieringen Wieringen Wieringen Wieringen Wieringen Wieringen Wieringen Wieringen Wieringen Reimerswaal-Yerseke i Reimerswaal-Yerseke Ulrum-Zoutkamp Ulrum-Zoutkamp Ulrum-Zoutkamp Ulrum-Zoutkamp Ulrum-Zoutkamp Ulrum-Zoutkamp Ulrum-Zoutkamp Ulrum-Zoutkamp Ulrum-Zoutkamp Ulrum-Zoutkamp Ulrum-Zoutkamp Ulrum-Zoutkamp Ulrum-Zoutkamp 221 177 188 221 88 143 110 184 121 114 110 134 191 92 132 107 136 113 121 188 184 188 221 71 221 114 177 74 221 169 169 138 132 169 177 218 175 179 118 134 134 221 210 125 140 221 221 221 162 169 96 128 132 134 174 113 138 118 202 174 138